Title: To George Washington from George Clinton, 17 October 1778
From: Clinton, George
To: Washington, George


          
            Sir,
            Poghkeepsie [N.Y.] 17th October 1778
          
          I am favored with your Excellency’s Letter of Yesterday. Anaquaga lies on the Susquehanah about a West Course from Kingston in Ulster County—different Routes may be taken to it, the first by the Way of Peinpach or Minisink which is situate on the Delaware about 40 Miles West of New Windsor, the second is from Rochester twenty five Miles South West of Kingston as described in Colo: Cantine’s Letter a Copy of which I inclosed your Excellency in my last, the third is from Schoharry which is at the Distance of thirty five or forty Miles South West of Albany being the Place at which Colo. Butler was stationed—this last Route is by the Way of Cobus Kill and Unadilla and I am informed is the shortest and most practicable; and the Troops marching from thence against Anaquaga may be joined by those at Cherry Valley either at Cobus Kill or Unadilla. There are many Reasons which induce me however to prefer Rochester as the Place of Rendezvous for the Troops which are now intended for the Frontier Service—A greater Number of the Militia of that Part of the Country may be obtained to assist in the Expedition they are more to be relied on than those of the other Places and the Inhabitants in general will chearfully render every Aid in their Power. Supplies also of Provision and Forage can be easier provided here and as this Place abounds in good Teams there will be no Difficulty in conveying any Stores that  
            
            
            
            may be necessary, from the Landing at Kingston (to which Place they ought to be forwarded) to the Frontier Settlement at Rochester and the Troops from this and the other Posts may co-operate together by forming a Junction without much Inconvenience at Papachton on the East Branch of Delaware.
          Besides by the Troops occupying three different Stations the principal Frontier Settlements will in some Measure be guarded against the Depredations of the Enemy whilst the Preparations requisite for the Expedition are making.
          Your Excellency will observe that by Colo. Cantine’s Letter the Route from Rochester to Anaquaga is particularly described and that the greatest Part of it is not passable with Carriages but by Pack Horses only. A Number of Horses (tho’ I think not a Sufficiency) may be procured in the Neighbourhood upon the Principles mentioned in Colo. Cantine’s Letter—Pack Saddles & some Horses will however be necessary.
          As the Season is far advanced it will not admit of any very formal Preparations for this Expedition—which would occasion Delay and the Success of the Enterprize will in some Measure depend upon its being carried suddenly into Execution—If Anaquaga was Colo. Butler’s Object as I suppose it was Unadilla the only intermediate Settlement being destroyed before he marched he must have arrived at Anaquaga at the Time when the Enemy were at Peinpach and of Course has been able to destroy Anaquaga with little or no Opposition but I fear the Force he had with him was not formidable enough to render it prudent to venture so far into the Country without knowing what he had to oppose.
          If any Thing further occurs to me on this subject worth communicating I shall take the earliest Opportunity of transmitting it to your Excellency. and am with great Regard Your Excellency’s most obedt servt
          
            Geo: Clinton
          
          
          p.s. Since Writing the above I am informed by a Person from Albany that Colo. Butler was not returned to Schoharry the Day before Yesterday. That on his Arrival at Unadilla he found that Place destroyed & thereupon immediately proceeded farther into the Country Anaquaga is the next Settlement about 20 Miles distant. The inclosed Letter from Mr L’Hommedieu a Member of our Assembly was also received since Writing the above which I beg Leave to submit to your Excellency.
          
          
            G:C.
          
        